Citation Nr: 0513961	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran served in Korea; there is no objective 
evidence that he participated in combat while stationed 
there.

3.  There is no independent verification of a stressor in 
service, including related to the veteran's tour in Korea, to 
support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in August 2001, prior to the 
February 2002 rating decision being appealed.  

And additional VA medical records were obtained and 
considered too.  There is no evidence missing from the record 
that must be part of it for him to prevail on the claim.  
VAOPGCPREC 7-2004.

Regarding VA's duty to assist the veteran with his claim, the 
discussions in the February 2002 rating decision being 
appealed, the April 2003 statement of the case (SOC), 
November 2004 supplemental statement of the case (SSOC), and 
several letters - besides the August 2001 letter already 
mentioned, informed him of the information and evidence 
needed to substantiate his claim, whose specific 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, what evidence had been received, and 
indicated he should submit all relevant evidence in his 
possession.  When considered collectively, the RO's decision, 
SOC, SSOC, and various letters informed him of:  why the 
evidence on file was insufficient to support his position; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
needed to substantiate his claim.  The August 2001 VCAA 
letter, especially, specifically informed him of what he 
should do in support of his claim, including having a hearing 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  So he was, in essence, informed to 
submit everything relevant he had regarding his claim.  

The content of the VCAA notices, therefore, complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required. 



II.  Background

The veteran's service medical records are negative for any 
findings, complaints or treatment of a psychiatric disorder 
- including a stress-related mental illness.  He received 
the Korean Service Medal with two bronze stars and one 
overseas bar, and the United Nations Medal.

In October 2000, the veteran requested service connection for 
PTSD.  He stated that he served with the 424th Field 
Artillery Battalion and delivered ammunition in Korea.  In 
response to a PTSD development letter sent in April 2001 from 
the RO, the veteran requested that treatment reports be 
obtained from a VA facility.  

VA treatment records show the veteran underwent individual 
and group therapy for chronic PTSD beginning in January 2001.

A VA PTSD examination was conducted in August 2001.  The 
veteran stated that he experiences intrusive nightmares and 
increased startle response due to his experiences during the 
Korean Conflict.  He said he delivered ammunition to a front 
line howitzer unit and received enemy fire.  The examiner 
stated that diagnostic testing was not necessary based on the 
examination.  The diagnosis was anxiety, not otherwise 
specified.  The examiner noted that, although the veteran 
experiences many symptoms of having been involved in the 
Korean Conflict, he does not meet criteria C to endorse 
symptoms of PTSD.  He has been able to have loving feelings 
for his wife and family.  He has been involved in numerous 
organizations.  Often times he is the leader of the group, 
and frequently speaks in public.  The examiner also noted the 
veteran reported numerous war-related experiences that 
contributed to his anxiety disorder.

In a letter dated in June 2002, the veteran's VA mental 
health care provider stated that the veteran commenced mental 
health treatment in January 2001.  He noted that the veteran 
suffers from PTSD resulting from the following experiences 
during the Korean Conflict:  exposure to dead and mutilated 
bodies, witness to enemy killing of fellow soldiers, indirect 
combat contact with enemy (artillery), and prolonged guard 
duty within close proximity to the enemy.

III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See, too, Gaines v. West, 11 
Vet. App. 353, 357 (1998) and Suozzi v. Brown, 10 Vet. App. 
307 (1997).



The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). 

The Board initially points out that the service awards given 
to the veteran are not among those listed in VA's 
Adjudication Procedure Manual (Manual) as conclusive evidence 
of participation in combat.  See M21-1, Part VI, Change 112, 
para 11.37(b)(1) (March 10, 2004).  See also VAOGCPREC 12-99 
(Oct. 18, 1999).  Therefore, his lay testimony, alone, is 
insufficient to establish the occurrence of the alleged 
stressors in this case.  Instead, the record must contain 
other objective information that corroborates his testimony 
or statements.  See 38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. 
§§ 3.102, 3.304(d); Hayes, Doran, Zarycki, Cohen, supra.  As 
there is no such evidence in the record that he participated 
in combat or otherwise independent verification that he 
experienced a stressor in service, as alleged, to support the 
diagnoses of PTSD that have been made, his claim must be 
denied.

The veteran was asked to provide specific information (e.g., 
names, dates and locations) but did not provide any such 
information to enable the RO to corroborate his putative 
stressors.  See Pentecost, supra.  Bare in mind that the 
Court has held that asking him to provide this level of 
detail and information does not present an impossible or 
onerous task.  See Wood, 1 Vet. App. at 193.

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.





ORDER

The claim for service connection for PTSD is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


